Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 29-31, drawn to a method for producing activated MSCs.
Group II, claim(s) 10, drawn to a cell preparation including 2% or less CD47 positive MSCs.
Group III, claim(s) 12, drawn to a method for producing a cell preparation including MSCs concentrated with CD47 negative MSCs.
Group IV, claim(s) 13, drawn to use of p16ink4a, p14ARF as a marker for evaluating a therapeutic effect of MSCs.
V, claim(s) 14, drawn to use of CDK4, CDK6, RB or CD47 as a marker for evaluating a therapeutic effect of MSCs.
Group VI, claim(s) 15-28, drawn to a method for determining a therapeutic effect or suitability of MSCs for enhancing a therapeutic effect of MSCs.
	There are multiple groups of method of making (Groups I and III) and method of using (Groups IV-VI). MPEP§1850 and 37 CFR 1.475 states if multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims. See PCT Article 17(3)(a) and §1.476(c). In this case, the first mentioned category is Group I (method of manufacturing). However, there is related categories (product and/or use of Group I invention) disclosed. Thus, Group I is a main invention, and there is no additional related categories disclosed in the claims.
	For instant application, there are additional combinations of categories (i.e. Group II and III; Group IV and VI; Group V and VI). MPEP§1850 and 37 CFR 1.475 states if an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) (i.e. combinations listed above), unity of invention might not be present.
Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature. 
Group II and III share technical feature of CD47 negative MSCs, and this feature is considered as a special technical feature since CD47-negative MSCs are not known in the art. If applicant elect Group II, Group III would be rejoined and examined together.
 lack unity of invention because even though the inventions of these groups require the technical feature of p16ink4a or p14ARF, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ksiazek (2009, Rejuvenation Research) or Markowski et al. (2011, Genes Chromosomes Cancer).  Ksiazek teach the use of p16ink4a as a maker for senescence of MSCs (p.110, 1st col., last para.), and Markowski et al. teach p14ARF as a marker for MSC senescence (see entire document).
Group III and VI lack unity of invention because even though the inventions of these groups require the technical feature of CDK4, CDK6, RB or CD47, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tokcaer-Keskin et al. (2010, Stem Cell Rev. and Rep); Li et al. (2017, International Journal of Molecular medicine) or Deng et al. (2015, Int. J. Clin. Exp. Pathol.). Tokcaer-Keskin et al. teach measuring CDK4 and CDK6 in MSCs (see entire document). Li et al. teaches RB involved in MSC senescence (p.779, 1st col., 2nd full para.). Deng et al. teach CD47 as a marker for MSCs (see entire document).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Markers for evaluating a therapeutic effect of MSCs: p16ink4a; p14ARF; CDK4, CDK6, RB, CD47 (claims 13-15 and 22)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no generic claim presented.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Pursuant to PCT Rule 13.2 and PCT Administrative Instructions, Annex B, Part 1(f)(I)(B)(2), the species are not art-recognized equivalents.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632